                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

MILTON ANTOINE BROWN,

       Plaintiff,
V.                                                                     Civil Action No. 3:19CV172

NURSE WHEELER, et al.,

       Defendant.

                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate, submitted this action and requested leave to proceed in forma

pauperis. The pertinent statute provides:

       In no event sh~ll a prisoner bring a civil action [informa pauperis] if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed

as frivolous or for failure to state a claim. See, e.g., Brown v. Go.ff, No. 3:18CV223, ECF Nos. 7,

8 (E.D. Va. June 13, 2018); Brown v. United States Department ofJustice, No. 3:18CV347, ECF

Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. United States Department ofJustice, No. 3:18CV341,

ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. United States Department of Justice,

No. 3:18CV339, ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v. Smith, No. 3:18CV225, ECF

Nos. 8, 9 (E.D. Va. June 12, 2018) Plaintiffs current complaint does not suggest that he is in

imminent danger of serious physical harm. Accordingly, Plaintiffs request to proceed informa

pauperis is DENIED. The action will be DISMISSED WITHOUT PREJUDICE. If Plaintiff
wishes to proceed with this action, he may submit a new complaint with the full $400 filing fee.

The Court will process such a complaint as a new civil action.

       An appropriate Order shall accompany this Memorandum Opinion.

       It is so ORDERED.




                                                                    Isl   ·
Date: If   M.~          2-0[C,
                                                    John A. Gibney, Jr.
                                                    United States District Judg
Richmond, Virginia




                                                2
